DETAILED ACTION
This office action is in response to an amendment filed March 19, 2021 for application 16/086,833.
Claims 1, and 14-15 have been amended.  No claims have been added. Claims 5 and 8 have been cancelled.  Thus claims 1-4, 6-7, and 9-15 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan on 03/29/2016.   Examiner notes the priority documents JP2016-066030 to have been received by the USPTO.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1-4,  6-7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Bulusu (Bulusu, et al., US 2007/0300007 A1) in view of Depew (Depew et al., US 2018/0165238), Tobita (Tobita et al., US 2002/0051394 A1) and Corrado (Corrado et al., US 2005/0198450 A1).

Regarding Claim 1, Bulusu teaches A memory control device comprising: a writing unit configured to write first writing data related to a first writing command in a first memory of a storage device based on execution of the first writing command (Bulusu [0016] ‘the memory device 12b (e.g., NAND) has ... write access’.   Bulusu [0013] ‘The firmware controller 10 provides an abstraction of the storage space in the non-volatile memory devices 12 a, 12 b for use by the operating system 8 and application programs.’); 
a transfer unit configured to transfer the first writing data from the first memory to a second memory of the storage device based on the determination that the time period of the idling state is equal to or greater than the threshold period (Bulusu [0017] ‘The copying from the non-volatile memory device 12b to non-volatile memory device 12a may be performed as part of a background operation during low system utilization to batch copy updates to data in the non-volatile memory device 12a. ‘ where “during low system utilization” is an example of an idle state and examiner construes that the time period when the system first notice there is little activity and the time it begins copying data is an example of a time period of idling state equal to or greater than the threshold period where the threshold period is the duration established by when the system first notices there is little activity and the time it begins copying data. ); 
and a reading unit configured to execute read of reading data from the second memory with higher priority than the first memory based on execution of the reading command. (Bulusu, Fig 6 and paragraphs [0016] and [0019] that shows that the system preferentially reads data from 12a (the faster read speed memory) first which is an example of the “second memory device” of the instant application. ).  

Bulusu teaches in paragraph [0017] that the copying of data may be done as a background process ‘during low system utilization’.  However, Bulusu does not explicitly state that low system utilization is idling and does not disclose how low system utilization is measured nor does Bulusu explicitly discuss a progress indicator and restarting from a position indicated by the progress indicator.   Thus Bulusu does not explicitly teach a timer configured to: detect an idling state of the storage device in a case where at least one of the first writing command or a reading command is not received; and determine that a time period of the idling state is equal to or greater than a threshold period; transfer the first writing data from the first memory to a second memory of the storage device based on the determination that the time period of the idling state is equal to or greater than the threshold period, a progress information holding unit configured to hold progress information of the transfer, wherein the progress information represents progress of the transfer of the first writing data from the first memory to the second memory, the progress information includes a specific position corresponding to the progress of the transfer, the specific position is different from a start position of the transfer of the first writing data from the first memory to the second memory, and the transfer unit is further configured to: interrupt the transfer in response to a first data transfer command during the execution of the transfer; and restart the transfer based on completion of a process of the first data transfer command, wherein the transfer is restarted from the specific position;
Depew, of a similar field of endeavor, teaches a timer configured to: detect an idling state of the storage device in a case where at least one of the first writing command or a reading command is not received; and determine that a time period of the idling state is equal to or greater than a threshold period (Depew [0028] ‘reduce computing system power consumption when the memory bus utilization is low (e.g., below a predetermined lower threshold), which may indicate that the memory or memory controller is idle.’   Examiner notes the phrase “when the memory bus utilization is low (.e.g. below a predetermined lower threshold), which may indicate that the memory or memory controller is idle” implies that the bus utilization is measured over time.   Bus utilization may be expressed as percentage computed from the total time the bus is used over a period of time divided by this period of time.   Thus utilization implies a period of time.  The period of time for the utilization may be the polling period of Depew [0031] ‘ In some implementations, the monitor module 122 may collect or poll, as low-level operation information, a bus utilization and a bus transaction count.’   Thus suggesting Depew measures bus utilization during the polling interval, which is a predetermined period of time.  Thus when Depew polls for a bus utilization threshold of 0 to indicate no bus utilization, which is a subset of low bus utilization, Depew is determining that the memory has been idle for a predetermined (polling) period equal to or more than a threshold (polling) period.)
 based on the determination that the time period of the idling state is equal to or greater than the threshold period (Depew [0028] reduce computing system power consumption when the memory bus utilization is low (e.g., below a predetermined lower threshold), which may indicate that the memory or memory controller is idle.’   See also Depew [0031].    Thus, when Depew polls for a bus utilization threshold of 0 to indicate no bus utilization, which is a subset of low bus utilization, Depew is determining that the memory has been idle for a predetermined (polling) period equal to or more than a threshold (polling) period).
Bulusu and Depew are in a similar field of endeavor as both relate to writing data to storage.   Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the means of determining low system utilization as described by Depew into the solution of Bulusu.   One would be motivated to do so in order to be able to have a means of measuring “low system utilization” as described by Bulusu and to dynamically respond to changes in the workload of the system, thus enabling the system of Bulusu to optimize parameters such as the predetermined idle period.  See Depew [0022] ‘The tuner module 124 may dynamically adjust a setting of the computing system 100 for the present workload and based on collected low-level operation information. For example, the tuner module 124 may analyze low-level operation information collected by the monitor module 122 to determine a new tuning of a setting of the computing system 100 for the present workload. ‘


However, the combination of Bulusu and Depew does not explicitly disclose a progress information holding unit configured to hold progress information of the transfer, wherein the progress information represents progress of the transfer of the first writing data from the first memory to the second memory, the progress information includes a specific position corresponding to the progress of the transfer, the specific position is different from a start position of the transfer of the first writing data from the first memory to the second memory, the transfer unit is further configured to: interrupt the transfer in response to a first data transfer command during the execution of the transfer; and restart the transfer based on completion of a process of the first data transfer command, the transfer is restarted from the specific position;
Tobita, of a similar field of endeavor, further teaches and the transfer unit is further configured to: interrupt the transfer in response to a first data transfer command during the execution of the transfer; and restart the transfer based on completion of a process of the first data transfer command (Tobita [0058] discloses a flash memory system performing data transfers (an example of a transfer unit) that collects a plurality of write operations in write buffer memory with a higher write speed, and then transfers the data to the flash with a lower write speed, where an ongoing write to the flash may be interrupted by another inbound write request, the state of the interrupted write is saved, the inbound request from the host is processed, and once the inbound request is processed, the write to the flash memory system is 
Bulusu, Depew, and Tobita are all in a similar field of endeavor as all three related to transferring data to a storage media.   Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the transfer interrupt as described by Tobita into the solution of Bulusu and Depew.  One would be motivated to do so in order to (Tobita [0058]) ‘write the data from the host system into the (write) buffer memory quickly and the host system can perform the next processing without waiting for the data to be actually transferred to the flash memory, thereby improving performance of the entire flash memory system’. 
The reasons for obviousness regarding claims 2-13 for incorporating Tobita into the solution of Bulusu and Depew are the same as those presented for claim 1.

However, the combination of Bulusu, Depew, and Tobita  does not explicitly disclose a progress information holding unit configured to hold progress information of the transfer, wherein the progress information represents progress of the transfer of the first writing data from the first memory to the second memory, the progress information includes a specific position corresponding to the progress of the transfer, the specific position is different from a start position of the transfer of the first writing data from the first memory to the second memory,  the transfer is restarted from the specific position;

a progress information holding unit configured to hold progress information of the transfer, wherein the progress information represents progress of the transfer of the first writing data from the first memory to the second memory (Corrado [0006] and [0007] teaches data is copied from a source to destination, and as the data is copied, a migration progress indicator or “checkpoints” are typically written.    The checkpoint typically contains an address or other pointer which identifies the highest address of user data which has been successfully copied.   See also Corrado FIG. 3B and paragraphs [0017], [0028]-[0031].)
the progress information includes a specific position corresponding to the progress of the transfer (Corrado [0007] where the checkpoint is an example of a progress indicator that includes a specific position corresponding to the progress of the transfer.), the specific position is different from a start position of the transfer of the first writing data from the first memory to the second memory (Corrado [0007] discloses the entire migration process does not need to restart from the beginning (i.e. LBA 0)  but may be resumed at the same or next address indicated by the last checkpoint written to the configuration areas 14a, 14b (which may be LBA 1 to LBA n, per Corrado [0005]).), 
wherein the transfer is restarted from the specific position (Corrado [0007] teaches should there be a disruption, the migration process may be resumed at the same or next address indicated by the last checkpoint written.);
Bulusu, Depew, Tobita, and Corrado are all in a similar field of endeavor as all relate to storing data.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the checkpoint process as taught by Corrado into 
The reasons for obviousness regarding claims 2-13 for incorporating Corrado into the solution of Bulusu,  Depew and Tobita are the same as those presented for claim 1.


Regarding Claim 2, the combination of Bulusu, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the reading unit is further configured to read from the second memory in a case where the reading data of the reading command is stored in the second memory and read from the first memory in a case where the reading data is not stored in the second memory (Bulusu, Fig. 6, see elements 182, 184, and 186, where the data is read from the first memory device of Bulusu 12a (the second memory of the instant application), and proceeds to access the requested data from the second memory device of Bulusu 12b (the first memory of the instant application) if and only if the data is not in the 12a.    See also the corresponding paragraph Bulusu [0019].).  

Regarding Claim 3, the combination of Bulusu, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the second memory has a lower writing speed than the first memory and the second memory has a higher reading speed than the first memory (Bulusu [0016] ‘the memory device 12a (e.g., a NOR) has faster read access and slow write access relative to the memory device 12b’.).  

Regarding Claim 4, the combination of Bulusu, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to execute the transfer in response to a first data transfer command (Bulusu [0013] ‘The firmware controller 10 provides an abstraction of the storage space in the non-volatile memory devices 12a. 12b for use by the operating system 8 and application programs. The firmware controller 10 may provide one interface, e.g., application program interface (API), called by the operating system 8 to instruct the firmware controller 10 to write data to the faster read access first non-volatile memory device 12a.’).  

Regarding Claim 6, The combination of Bulusu, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to execute the transfer in a period where the read of the reading data from the second memory does not occur (Bulusu, FIG. 5, note that in element 156 of figure 5, before updating boot code to the new first memory device (the second memory in the instant application) the software invalidates the data in the first memory device.  Thus this invalid boot code will not be read by the system, as it is marked invalid.).  

Regarding Claim 7, The combination of Bulusu, Depew, Tobita and Corrado teaches all of the limitations of claim 1 above.  
Corrado, further teaches wherein the transfer unit is further configured to update the progress information held by the progress information holding unit during execution of the transfer (Corrado [0007] ‘Each checkpoint written .. typically contains an address or other pointer which identifies the highest address or of user data which has been successfully migrated’.).  
The motivation to combine Corrado into the existing combination is the same as set forth in claim 1 above.


Regarding Claim 11, The combination of Bulusu, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to select data to be transferred from the first memory to the second memory based on an address related to the first writing command (Bulusu [0015] ‘As part of initialization, the firmware controller 10 maps (at block 106) ranges of addresses in the non-volatile memory devices 12a. 12b into accessible address ranges.’   See also FIG. 3 that shows element 102 ‘Load boot code into the main memory for the processor to execute’.  Thus when the solution of Bulusu copies data from 12b (an example of the first memory) to 12a (an example of the second memory) it does so reading data from the source address of 12b, which is an address related to the first writing command.).  

Regarding Claim 12, The combination of Bulusu, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to select data to be transferred from the first memory to the second memory based on an address related to the reading command (Bulusu [0015] ‘As part of initialization, the firmware controller 10 maps (at block 106) ranges of addresses in the non-volatile memory devices 12a, 12b into accessible address ranges. The firmware controller 10 may further generate a hash table of data or files stored in the non-volatile memory devices 12a, 12b. The processor 4 may then execute (at block 108) boot code 14 directly from the faster read memory device (e.g., NOR) as part of an execute-in-place operation. Alternatively, the boot code 14 may be copied to the main memory 6 before execution by the processor 6.’  The execute-in-place operation is optionally performed.   Otherwise data will be copied from 12b to 12a when a boot request is made and the system determines that execute-in-place is not appropriate.  The copy (which involves a read of the 12b code) will be based on an address related to the reading command.).  

Regarding Claim 13, The combination of Bulusu, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to select data to be transferred from the first memory to the second memory based on an address designated by a specific command that is different from the first writing command and the reading command  (Bulusu [0013] ‘The firmware controller 10 provides an abstraction of the storage space in the non-volatile memory devices 12a. 12b for use by the operating system 8 and application programs. The firmware controller 10 may provide one interface, e.g., application program interface (API), called by the operating system 8 to instruct the firmware controller 10 to write data to the faster read access first non-volatile memory device 12a.’  The copy of boot code from 12b to 12a is based on the original writing command 

Regarding Claim 14, Bulusu teaches A storage device  (Bulusu [0009] ‘A system 2 includes... A firmware controller 10 enables the processor 2 to access code and data in two non-volatile memory devices 12a, 12b.) 
comprising: a first memory; a second memory that has a lower writing speed that the first memory and a higher reading speed than the first memory (Bulusu [0016] ‘the memory device 12a (e.g., a NOR) has faster read access and slow write access relative to the memory device 12b’.); 
The remainder of claim 14 recites limitations described in claim 1 and are rejected based on the teachings and rationale as described in claim 1 above.

Regarding Claim 15, Bulusu teaches An information processing system (Bulusu [0009] ‘A system 2 includes a processor 4 coupled to a main memory 6. The main memory 6 stores programs and data used by the processor 4 during system operations, such as an operating system 8, ’)
The remainder of claim 15 is similar in scope to claim 14.  Thus the remainder of claim 15 is rejected with the same rationale of claim 14.



9 is rejected under 35 U.S.C. 103 as being unpatentable over Bulusu in view of Depew, Tobita and Corrado as described in claim 1 above  and further in view of Sun (Sun et al.,  US 6,282,675).

Regarding Claim 9, The combination of Bulusu, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  
Sun, of a similar field of endeavor, further teaches wherein, in a case where overwrite occurs in the first memory due to a second writing command after the first writing data is transferred from the first memory to the second memory, the transfer unit is further configured to invalidate the transfer of the first writing data for the first memory to the second memory (Sun, column 2, lines 14-31, ‘The invention also operates in conjunction with a watch dog timer which causes the system to reset itself if the in-circuit programming process fails to successfully terminate.’   The reset signal can be the result of a write timeout (failure) as shown in Sun, column 4, lines 50-58 ‘CPU 112 is also coupled to ICP watchdog 122 through read/write path 130 and reset line 132. ICP watchdog 122 contains timeout period register 126 and timer 124 as well as match logic 128. Both timer 124 and timeout period 126 can be initialized by CPU 112 through read/write path 130. When the value of timer 124 matches timeout period 126, match logic 128 causes a reset signal to be sent across reset line 123 which feeds into CPU 112.’  See also Sun, column 4, lines 40-50,  ‘If ICP status 118 is dirty, this indicates that a previous in-circuit programming operation did not complete, and CPU 112 takes as input a jump instruction to a boot vector 116 during system initialization, which points to mini-boot code 107. On the other hand, if ICP status 118 is clean, this indicates that no in-circuit 
Bulusu, Depew, Tobita, Corrado, and Sun are in a similar field of endeavor as all relate to writing data to non-volatile storage.   The motivations for combining Bulusu, Depew, Tobita, and Corrado are the same as claim 1.  And it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate monitoring of the write as described by Sun into the solution of Bulusu, Depew, Tobita, and Corrado in order to be able to restart the process should the step of writing fail for critical code such as boot.  See Sun [Abstract]) The invention operates by storing a minimal set of code to initialize the in-circuit programming process in a protected memory.  So that if the in-circuit programming  process fails, the in-circuit programming process can be restarted from the protected memory.’   


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bulusu in view of Depew, Tobita, and Corrado as taught in claim 1 above and further in view of Norman (Norman US 5,787,484)
Regarding Claim 10, The combination of Bulusu in view of Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  
wherein, in a case where overwrite occurs in the first memory due to a second writing command after the first writing data is transferred from the first memory to the second memory, the transfer unit is further configured to: compare the transferred first writing data with the second writing data, wherein the second writing data is related to the second writing command; and transfer the second writing data from the first memory to the second memory in a case where the transferred first writing data is different from the second writing data (Norman, Abstract ‘A memory system which includes one or more arrays of memory cells (e.g., flash memory cells) organized into sets of cells, wherein each set of cells is indicative of a set of stored data, and wherein the system also includes circuitry which compares new data (to be written to a set of cells) with stored data (preread from a corresponding set of cells) and prevents a write of the new data to the array if the new data is identical to the stored data, a computer system including such a memory system, and a method implemented by such a computer system. ’  See also Normal Col 7 lines 45-60 and Fig. 3 with corresponding column 13 line 36 through column 14 line 64.).  
Bulusu, Depew, Tobita, Corrado, and Norman are in a similar field of endeavor as all relate to writing to non-volatile flash devices.   Thus it would have been obvious to one of ordinary skill at the time of the claimed invention to incorporate the difference check as described by Norman into the solution of Bulusu, Depew, Tobita, and Corrado.   One would have been motivated to do so in order to (Norman, column 7, lines 4-10) speed up the write process and extend the life of the flash by minimizing the number of writes.  


Response to Remarks
Examiner thanks applicants for their remarks and claim amendments of March 19, 2021.   They have been fully considered and have been persuasive.  Examiner agrees that Inoue is disqualified as prior art under 35 U.S.C. § 102 and U.S.C. § 103, given the effective fling date of Inoue is October 26, 2016 and the effective filing date of the instant application is March 29, 2016.   Thus, the previous rejection has been withdrawn.   Upon further consideration, a second non-file rejection is made as documented above in view of newly cited Tobita (Tobita et al., US 2002/0051394 A1).


Conclusion                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                           
/William E. Baughman/Primary Examiner, Art Unit 2138